internal_revenue_service number release date index number ----------------------------- --------------------------------------------------- ------------------------------ -------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-144852-07 date date ----------------------------- -------------------------- ------------------------- y x state date date -------------------- legend ------------------------------------------------------------ ------------------------------------------------------------ dear ------------ ---------------------- ---------------------- ---------------------- year date date date ------- -------------------------- plr-144852-07 x seeking inadvertent termination relief under sec_1362 of the internal_revenue_code this letter is in response to your request dated date on behalf of facts based on the materials submitted and representations within we understand the relevant facts to be as follows x was incorporated in year in accordance with the laws of state on date x amended its articles of incorporation to include both for the designation of class a and class b stock and the inclusion of disproportionate_distribution language with respect to the stock by its terms the amended articles stated that the two classes of stock would be identical in all terms with the exception of voting rights on date x adopted bylaws which included the same disproportionate_distribution language x made an election to be treated as an s_corporation effective date on date x amended its articles of incorporation to remove the disproportionate_distribution language on date x along with other subchapter_s_corporations merged into y leaving y as the surviving corporation with class a and class b shares outstanding at the time of the merger x’s bylaws included disproportionate_distribution language x determined that due to the issuance of class a and b stock to its shareholders x represents that it did not intend to create a second class of stock x and its and the specific terms of the bylaws adopted x may have inadvertently created a second class of stock in violation of the one class of stock requirement in sec_1361 shareholders represent that all allocations of income losses deductions and credits for x were made on a pro_rata basis among all the shareholders of both classes of stock as though all shares were one class of stock for all years at issue in addition no disproportionate distributions were made for all years at issue law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds plr-144852-07 sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion except as specifically ruled upon above no opinion is expressed as to the based on the information submitted and the representations made we conclude plr-144852-07 that x’s s_corporation_election may have terminated because x may have had more than one class of stock however we conclude that if x’s s election was terminated such a termination was inadvertent within the meaning of sec_1362 of the code consequently we rule that x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election otherwise is not terminated under sec_1362 federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporations under sec_1361 representations submitted by the taxpayer and are accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request it is subject_to verification on examination of the code provides that it may not be used or cited as precedent letter_ruling will be sent to the taxpayer representatives this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely s david haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
